Jfourtl) Court of
                                    £s>nn Antonio,

                                            August 08, 2013


                                          No. 04-13-00215-CR


                                          Ronnie ZIEGLER,
                                               Appellant


                                                  v.



                                      The STATE of Texas,
                                               Appellee


                  From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR9083 W
                           Honorable Melisa Skinner, Judge Presiding



                                            ORDER


       On August 8, 2013, this Court issued a memorandum opinion dismissing appellant's
appeal pursuant to Rule 42.2(a) of the Texas Rules of Appellate Procedure. The same day,
appellant filed a motion to expedite the issuance of the mandate. See Tex. R. App. P. 18.1(c).
Because we find good cause to expedite the issuance of the mandate, we GRANT appellant's
motion. The clerk of the court is instructed to issue the mandate immediately. Tex. R. App. P.




                                                       Karen Angelini, Justi


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on thi&$.ttfltia?&0£August, 2013.




                                                       Keitfi E. Hottle
                                                       Clerk of Court